Citation Nr: 0021030	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  94-21 882A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from March 1943 to 
January 1945.  

This appeal arises from a June 1993 rating action of the New 
Orleans, Louisiana, regional office (RO).  In that decision, 
the RO denied the issue of entitlement to service connection 
for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was aortic 
stenosis due to coronary artery disease which was the result 
of diabetes mellitus.  

2.  At the time of the veteran's death, service connection 
had been established for an essential tremor secondary to 
lethargical encephalitis with anxiety, which was evaluated as 
100 percent disabling.  

3.  The appellant has presented competent medical evidence of 
a causal relationship between the veteran's service-connected 
anxiety and the coronary artery disease which led to his 
death.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.312 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a 
service-connected disorder caused his or her death, or 
substantially or materially contributed to it.  A 
service-connected disorder is one which was incurred in or 
aggravated by active service, or in the case of certain 
chronic diseases, one which was demonstrated to a compensable 
degree within one year of the veteran's separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet.App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet.App. 379, 384 (1995); Grottveit, supra.  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra and 
Caluza, supra.  See also Heuer, supra; Grottveit, supra; and 
Savage v. Gober, 10 Vet.App. 488, 497 (1997).  A 
well-grounded claim for service connection for the cause of 
the veteran's death, therefore, is one which justifies a 
belief by a fair and impartial individual that it is 
plausible that the veteran's death resulted from a disability 
incurred in or aggravated by service.  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in the developing of facts pertinent to the 
claim, and the claim must fail.  See Epps, supra.  

In an August 1994 statement in the present case, a VA 
physician explained that she had supervised the veteran's 
general medicine visits, or treated him herself, from 1981 to 
1992.  The physician also noted that the veteran, who was 
"very excitable," had received treatment at the Mental 
Hygiene Clinic.  Additionally, the physician stated that 
"the record shows [a] worsening of . . . [the veteran's] 
nerves and tremors as he grew older in the 11 years . . . 
[that she] saw him" and expressed her opinion that "[i]t is 
widely accepted by cardiologists that stress plays a role in 
the advance of coronary artery disease or at least in "heart 
attacks" and rhythm disturbances."  

This VA physician's statement appears to associate the 
veteran's service-connected anxiety with the coronary artery 
disease that led to his death.  In view of this medical 
opinion, the Board concludes that the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded.  


ORDER

To the extent that the claim for service connection for the 
cause of the veteran's death is well grounded, the appeal is 
granted.




REMAND

The VA has a duty to assist appellants who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  This duty to assist includes the duty to develop 
facts when the record before the Board is inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 
1 Vet.App. 90 (1990).  The development of facts includes an 
obligation to obtain medical records, especially those within 
the control of the federal government.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  This development may also include a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  

In the present case, the VA physician who rendered the August 
1994 opinion which appeared to associate the veteran's 
service-connected anxiety with the coronary artery disease 
that led to his death also stated that she had either 
supervised the veteran's general medicine visits, or treated 
him herself, between 1981 and 1992.  It is unclear from a 
complete and thorough review of the claims folder whether all 
of the relevant treatment records from that time period have 
been obtained and associated with the claims folder.  See 
Simington v. Brown, 9 Vet.App. 334 (1996) (per curiam) 
(stipulating that VA is deemed to have constructive knowledge 
of any documents "within the Secretary's control," and any 
such documents relevant to the issue under consideration must 
be included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).  

Accordingly, the appellant's claim is REMANDED to the RO for 
completion of the following actions:  

1.  The appellant should be given an 
opportunity to supplement the record on 
appeal.  Specifically, she should be 
asked about records of treatment received 
by the veteran from Dr. Carolyn M. 
Clawson at the local VA Medical Center 
between 1981 and 1992.  The RO should 
assist the appellant in accordance with 
38 C.F.R. § 3.159 (1999).  

2.  Thereafter, the veteran's claims 
folder should be forwarded to an 
appropriate specialist.  Upon a complete 
and thorough review of the veteran's 
claims file, the specialist should 
provide an opinion as whether it is at 
least as likely as not that the veteran's 
service-connected essential tremor 
secondary to lethargical encephalitis 
with anxiety substantially or materially 
contributed to his death, which has been 
determined to be the result of aortic 
stenosis due to coronary artery disease 
and diabetes mellitus.  

3.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  If the determination remains 
unfavorable to the appellant, the RO 
should furnish the appellant and her 
representative with a supplemental 
statement of the case.  The appellant and 
her representative should then be given 
the appropriate time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
until she is informed.  By this Remand, the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The purpose of this Remand is to 
obtain clarifying information. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

